NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30024

                Plaintiff-Appellee,             D.C. No.
                                                3:19-cr-00002-SLG-1
 v.

JACQUES LISBEY,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                            Submitted August 4, 2021**
                               Anchorage, Alaska

Before: WARDLAW, MILLER, and BADE, Circuit Judges.

      Jacques Lisbey appeals his conviction for being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). Lisbey argues that § 922(g)(1)

exceeds the scope of Congress’s Commerce Clause authority both on its face and

as applied to him. Although he acknowledges that we have previously rejected


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
similar challenges, he invites us to overrule this authority in light of the Supreme

Court’s intervening decisions in National Federation of Independent Business v.

Sebelius, 567 U.S. 519 (2012), and Bond v. United States, 572 U.S. 844 (2014).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We have repeatedly held that § 922(g)(1) is a constitutional exercise of

Congress’s Commerce Clause authority. See United States v Hanna, 55 F.3d 1456,

1462 (9th Cir. 1995); United States v. Nguyen, 88 F.3d 812, 820–21 (9th Cir.

1996); United States v. Latu, 479 F.3d 1153, 1156–57 (9th Cir. 2007). Moreover,

the statute is not unconstitutional as applied to Lisbey. At his plea colloquy,

Lisbey agreed to the government’s recitation of the facts, which included the fact

the firearm he possessed “had been manufactured in another state and had to have

traveled in interstate commerce to arrive in Alaska.”

      We decline Lisbey’s invitation to overrule this line of precedent in light of

Sebelius and Bond. See Sebelius, 567 U.S. at 551–55, 649–50 (five justices

agreeing that the Commerce Clause gives Congress the authority only to regulate

commerce, not to compel it); Bond, 572 U.S. at 860 (holding that the Chemical

Weapons Convention Implementation Act of 1998 did not reach “purely local

crimes” absent a “clear indication” of Congressional intent). Our caselaw

addressing Congress’s Commerce Clause authority as it pertains to § 922(g)(1) is

not “clearly irreconcilable” with these decisions. Miller v. Gammie, 335 F.3d 889,


                                          2
893 (9th Cir. 2003) (en banc).

      AFFIRMED.




                                 3